The Chancellor :—It is a general rule that corporations cannot exercise any powers not given to them by their charters or acts of incorporation; and for that reason they cannot act as trustees in relation to any matters in which the corporation has no interest.[1] But wherever property is devised or granted to a corporation, partly for its own use and partly for the use of others, the power of the corporation to take and hold the property for its own use carries with it, as *a necessary incident, the power to execute that part of the trust which relates to others.
In this case the substantial part of the legacy is for the benefit of the corporation; and the income thereof, after the death of the housekeeper, is to be applied to some of the purposes to which the rector, churchwardens and vestrymen are authorized to apply the general funds or temporalities of the church committed to their management. The testator had a right to limit his bounty to a part of the objects to which they might appropriate the general funds of the corporation. He also had a right to direct when the income should be applied for that purpose. If the corporation receive the legacy, it must be received charged with the payment of the interest or income to the housekeeper for life. The corporation must execute the trust in her favor, to enable them to obtain the fund which is after-wards to be appropriated to corporate purposes. The legacy must therefore be paid over to the rector, churchwardens and vestrymen, as the representatives of the corporators, who are bound to carry into effect the testator’s will in respect to the same.
As there was ground for taking the direction of the court in relation to this legacy, and the executor having submitted the question in the cheapest possible mode, he is entitled to retain his costs of this application out of the property of the testator which is not specifically bequeathed.

 Jackson v. Hartwell, 8 John. 422.